Case 5:20-cv-01295-JDE Document 18 Filed 02/03/21 Page 1 of 1 Page ID #:863




 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                              EASTERN DIVISION
11   ERIC JAMES THOMPSON,             ) Case No.: 5:20-cv-01295-JDE
                                      )
12                                    ) ORDER OF DISMISSAL
               Plaintiff,             )
13                                    )
          vs.                         )
14                                    )
     ANDREW SAUL,                     )
15                                    )
     Commissioner of Social Security, )
16                                    )
               Defendant.             )
17                                    )

18         Pursuant to the parties’ Stipulation (Dkt. 17), the above captioned matter is
19   dismissed with prejudice, each party to bear its own attorney’s fees and costs.
20
21   DATED: February 03, 2021
22                                          __________________________
                                            JOHN D. EARLY
23                                          United States Magistrate Judge
24
25
26

                                              -1-
